DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims require: “the one or more oxidizer injectors including at least one of a gasoline direct injection (GDI) fuel injector or a fuel-stratified injection (FSI) fuel injector” oxidizer injectors be fuel injectors which is not an oxidizer.  The specification of this application in paragraph 70 discloses that DDI and FSI injectors are fuel injectors not oxidizer injectors. For the purpose of examination this will be understood as a fuel injector.  
The limitation of a “fuel injector” is an intended use recitation (addressed by showing something capable of performing the intended use) of a mechanism that has a supply of fuel able to inject it.  There is no inherent structure involved.  As a result writing a limitation that says a fuel injector that is an oxidizer injector does not make sense unless it is injecting both fuel and oxidizer which is not supported by the specification.  If it is a repurposed fuel injector than it is no longer a fuel injector it is whatever it has been repurposed to, which potentially makes it a “method of manufacture” (addressed by showing a finished product) inside of a apparatus claim.  Ultimately leading to confusion as to whether it is an injector that can inject fuel but doesn’t because it injects air or an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hu (U.S. Pub. No. 2011/0251743).
Regarding claim 1, Hu discloses a combustion engine, comprising: 
one or more combustion chambers (20 are “cold expansion chambers” disclosed in paragraph 90 which includes combustion); 
one or more conversion mechanisms (22 are pistons in the combustion chambers) each located in corresponding ones of the one or more combustion chambers, and
each of the one or more conversion mechanisms being configured to convert a pressure increase in the combustion chamber into one or more of rotation of an output shaft (100) or a linear movement of a linear output mechanism (this type of combustion chamber moves the piston due to the force of pressure increase when combustion occurs)
one or more oxidizer injectors (72 and 77 are both air injectors and 170 are fuel injectors) operably connected to a supply of an oxidizer (101 is the turbo which provides the supply) and configured to inject the oxidizer into corresponding ones of the one or more combustion chambers (fig. 1 shows the injectors are in the combustion chamber), the one or more oxidizer injectors including at least one of a gasoline direct injection (GDI) fuel injector (paragraph 203 discloses gasoline as a possible fuel, these oxidizer injectors meet the required intended use since they inject oxidizer it is not clear as per the 112 what structural limitations this limitation requires) or a fuel-stratified injection (FSI) fuel injector (gasoline option addressed).
Regarding claim 2 which depends from claim 1, Hu discloses further comprising: 
one or more air lines in fluid communication with the one or more oxidizer injectors and with a source of compressed oxidizer (each injector of air has their own air line); and 
an intake manifold (the lines leaving 155 and 150 can be considered an intake manifold) connected to the one or more air lines, the intake manifold being sized and configured to distribute compressed oxidizer among the one or more air lines.
Regarding claim 3 which depends from claim 1, Hu discloses further comprising a compressor (130 is a compressor) operably connected to the intake manifold, the compressor being configured to compress a gaseous oxidizer (air is a gas and an oxidizer which is what this compressor works on).
Regarding claim 4 which depends from claim 1, Hu discloses further comprising one or more fuel injectors (as per 112 rejection this has been addressed in claim 1 above by 170) operably connected to a supply of fuel and configured to inject the fuel directly into the one or more combustion chambers.
Regarding claim 5 which depends from claim 1, Hu discloses further comprising:
one more exhaust ports (29 are exhaust valves leading to the ports) opening into corresponding ones of the one or more combustion chambers (shown in fig. 1)
an exhaust manifold (paragraph 146 discloses a manifold also the line collecting the exhaust and feeding 190 can be considered the manifold); 
one or more exhaust lines in fluid communication with the exhaust manifold and with the corresponding ones of the one or more exhaust ports (shown in fig. 1); and 
one or more exhaust valves (29) operably connected to corresponding ones of the one or more exhaust lines, the one or more exhaust valves being operable to at least partially allow or prevent exhaust flow from the corresponding one or more combustion chambers (fig. 1a and 1b show this operation).
Regarding claim 6 which depends from claim 1, Hu discloses wherein 
the conversion mechanism includes one or more pistons operably connected to the output shaft (shown in fig. 1), and 
the one or more combustion chambers are defined by one or more cylinders and the one or more pistons moveably located in the corresponding ones of the one or more cylinders (shown in fig. 1).
Regarding claim 7 which depends from claim 1, Hu discloses wherein: 
the one or more oxidizer injectors include one or more air injectors operably connected to a supply of air and configured to inject the air into corresponding ones of the one or more combustion chambers (shown in fig. 1); and 
the combustion engine includes no air intake valves for opening and closing air into the one or more combustion chambers other than the one or more air injectors (shown in fig. 1).
Regarding claim 8, Hu discloses acombustion engine, comprising: an engine block including one or more cylinders therein; a crankshaft rotatably secured to the engine block; one or more pistons movably positioned in the one or more cylinders and operably connected to the crankshaft; one or more oxidizer injection ports unobstructedly opening into corresponding ones of the one or more cylinders; and one or more oxidizer injectors positioned in corresponding (the limitations of this claim have been addressed in claim 1 above).
Regarding claim 9 which depends from claim 8, Hu discloses wherein the one or more oxidizer injectors are in fluid communication with a source of a compressed oxidizer injector (130 compresses the air to feed the injectors).
Regarding claim 10 which depends from claim 8, Hu discloses wherein the one or more oxidizer injectors are operable independently of one or more of rotation of the crankshaft or movement of the one or more pistons in the corresponding one or more cylinders injector (paragraph 71 states that the injectors are controlled by the power management unit).
Regarding claim 11 which depends from claim 8, Hu discloses further comprising:
one more exhaust ports opening into corresponding ones of the one or more combustion chambers; an exhaust manifold; one or more exhaust lines in fluid communication with the exhaust manifold and with the corresponding ones of the one or more exhaust ports; and one or more exhaust valves operably connected to corresponding ones of the one or more exhaust lines, the one or more exhaust valves being operable independent of one or more of rotation of the crankshaft or movement of the one or more pistons, and operation of the one or more exhaust valves at least partially allows or prevents exhaust flow from the corresponding one or more combustion chambers injector (the limitations of this claim have been addressed in claim 5 above).
Regarding claim 12 which depends from claim 8, Hu discloses further comprising: one or more fuel injection ports unobstructedly opening into corresponding ones of the one or more cylinders (shown in fig. 1); and one or more fuel injectors positioned in corresponding ones of the one or more fuel injection ports (shown in fig. 1)
Regarding claim 16 which depends from claim 8, Hu discloses wherein: 
the one or more oxidizer injectors include one or more air injectors operably connected to a supply of air and configured to inject the air into corresponding ones of the one or more combustion chambers; and the combustion engine includes no air intake valves for opening and closing air into the one or more combustion chambers other than the one or more air injectors (the limitations of this claim have been addressed in claim 7 above).
Regarding claim 17, Hu discloses an internal combustion engine comprising fuel injectors for injecting fuel directly into one or more cylinders of the internal combustion engine, oxidizer injectors for injecting an oxidizer directly into the one or more cylinders of the internal combustion engine, and one or more exhaust ports from corresponding ones of the one or more cylinders, each of the one or more exhaust ports leading to an exhaust valve which controls the flow of exhaust gases from the corresponding cylinder of the one or more cylinders, the one or more oxidizers including at least one of a gasoline direct injection (GDI) fuel injector or a fuel-stratified injection (FSI) fuel injector (the limitations of this claim have been addressed in claims 1 and 5 above).
Regarding claim 18 which depends from claim 17, Hu discloses wherein the one or more oxidizer injectors are in fluid communication with a source of a compressed oxidizer (130 compresses and supplies the oxidizer).
Regarding claim 19 which depends from claim 18, Hu discloses further comprising: an engine block including the one or more cylinders therein; a crankshaft (100) rotatably secured to the engine block; and one or more pistons (22) movably positioned in the one or more cylinders (20) and operably connected to the crankshaft; wherein the one or more oxidizer injectors are operable independently of one or more of rotation of a crankshaft or movement of one or more pistons in the corresponding one or more cylinders (paragraph 71 states that the injectors are controlled by the power management unit)
Regarding claim 20 which depends from claim 17, Hu discloses wherein the oxidizer is air and the internal combustion engine includes no air intake valves for opening and closing air into the one or more combustion chambers other than the one or more air injectors (the limitations of this claim have been addressed in claim 7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Pub. No. 2011/0251743) as applied to claims 8 and 12 above, and in view of Kato (U.S. Pub. No. 2010/0147267).
Regarding claim 13 which depends from claim 12, Hu does not disclose how the fuel injectors receive fuel.
Kato, which deals with fuel injectors, teaches wherein the one or more fuel injectors are in fluid communication with a distribution rail (11) sized and configured to distribute fuel among the one or more fuel injectors (shown in the figures).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hu with the fuel rail of Schonfeld because it is known (paragraph 93).
Regarding claim 14 which depends from claim 13, Hu discloses further comprising a fuel pressure regulator (13) in fluid communication with the fuel rail and to a fuel tank (17 shown in fig. 1) and configured to control fuel pressure in the fuel rail (disclosed in paragraph 20).
Regarding claim 15 which depends from claim 14, Hu discloses further comprising a compressed gaseous fuel source, the one or more fuel injectors being in fluid communication with the compressed gaseous fuel source (GDI option addressed).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12, 16, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, 12, 16-19 of U.S. Patent No. 10,422,271. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a combustion chamber with oxidizer injectors and air injectors, the patent requires some more specific equipment in order for the machine to operate but the more specific claims anticipate the more general ones.

Response to Arguments
Applicant's arguments filed 02/25/21 have been fully considered but they are not persuasive.
Applicant argues on pages 6 and 7 that the 112 rejection is improper because the claim limitation is supported by the specification and so can be understood as to what is meant.  Limitations are not imported from the specification and where one can generally understand what is meant when discussed in the specification it is critical that the claims do not discuss the limitations generally but specifically so that the meets and bounds of the claim are clear.  As addressed above the limitations of a fuel injector is an intended use limitation that is broken when giving it a different intended use.  Further 
Applicant argues on pages 7-9 that the ‘cold air injectors’ of the Hu reference are not disclosed as being fuel injectors.  That is correct because Hu is using them as air injectors they cannot be called ‘fuel injectors’ until they are used to inject fuel.  To overcome this an amendment stating exactly what structure is required to make them qualify as a ‘fuel injector’ but that is injecting oxidizer is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747